FINDINGS OF FACT
I
That plaintiff and defendants in L & T 1176 discuss the true line between their properties, and at that time did walk the line accompanied by the District Governor. It was then agreed that the line should be from the pandanus trees on the main road in a line to a coconut tree on the south. That ■subsequently the dispute arose over the southern point agreed upon.
II
' That both parties now agree that the southern point is the point shown on the map and description filed in this case.
*64III
That from the testimony and the physical inspection of the property the true boundary on the main road or northerly point is the hedge or pandanus trees.
From the foregoing findings of fact the Court makes the following Judgment.
I
The boundary line between the plaintiff and defendants is established as beginning on the northerly end on the main road at the point of the hedge and pandanus trees and extending southerly to the southern point shown on the map filed here, dated October 16,1963.